Title: To George Washington from Major General William Heath, 30 July 1777
From: Heath, William
To: Washington, George



Dear General
Boston July 30. 1777

I have just received the honor of yours of the 19th Instant, and shall pay strict attention to its Injunctions.
I have this Day received a Letter from Major General Putnam of the 25th Inst. purporting that a Letter was lately intercepted going from General Howe to Genl Burgoyne intimating that he (How) shoud soon be at B—n to cooperate with Burgoyne; and that by another Express the General had just received from your Excellency, you were of opinion that Philadelphia was the Object of the Enemy & that dispositions were making in the Army accordingly.
The people here are much roused on account of the Intelligence obtained from the intercepted Letter, and I hope it will be productive of some good consequences.
I think there is need of rousing; for too many seem only intent on amasing wealth. The Sales of Goods here yesterday at public Auction afford but too melancholy Ideas into what difficulties a flood of money

and an avaricious thirst for grasping of it will involve us: Every thing sold at prises which shocked all that heard of them. One article, viz., Colchester Bays which usually was sold at about 4/ pr y’d, sold for Ten Dollars and other articles in like proportions. To day there is almost an universal Exclamation against such abominable practises, which unless speedily checked threatens the discouragement and Ruin of the Army.
I received pr the post a Letter from the Auditer General acquainting of me that by a Resolve of the Treasury Board I am to pay and subsist the Troops at Rhode Island, I shall immediately take measures conformable thereto.
I would beg to be informed how far my command is to extend that I may pay due attention to every part of it, not neglecting any on the one hand, or invading the Jurisdiction of any other, on the other hand. In perticular whether Springfield is considered as within my command. Some special Regulations are absolutely necessary there, respecting the forwarding the Stores. If that place is so considered the necessary regulations shall be immediately made. If it is not I beg to be informed of it, that I may not be chargeable with any neglects that may happen.
We are now sending on the proportion of Arms and powder destined for Brookfield to that place, the Stores having been just finished for their reception.
Among the many other Military Stores lately sent on to General Schuyler at his most earnest request therefor, 500 Stands of Arms were forwarded to him from Springfield to arm such Troops as were destitute of them.
Several of the Enemy’s Frigates are cruising in our Bay. I have the Honor to be with great respect Your Excellency’s Obedient Servant

W. Heath

